        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )    Criminal No. 19-135
                                             )
QUANTEL SEARCY                               )


                         Opinion and Order on Motion to Suppress
                Evidence Obtained Related to Cell Phone Call Detail Records

       Presently before the Court is Defendant Quantel Searcy’s Motion to Suppress Evidence

obtained in relation to a search warrant for cell phone call detail records from a Verizon Wireless

cellphone. ECF No. 582. The Government filed a Response to the Motion, to which Mr. Searcy

filed a Reply. ECF Nos. 609 & 613. A hearing on the Motion was held on May 11, 2021. ECF

No. 665. At that time the parties stipulated that the Motion should be held in abeyance to permit

them to review the evidence and report to the Court whether a hearing was necessary. ECF No.

666. On May 21, 2021, the parties filed a Joint Status Report stating that it was necessary to

proceed with the hearing. ECF No. 669. A hearing on the Motion to Suppress was held on July

13, 2021. ECF No. 712.

I.     Background

       Mr. Searcy, along with eight codefendants, is charged in a twenty-four count Indictment

alleging violations of the Controlled Substances Act. ECF No. 3. Mr. Searcy is charged in

Count 1 with conspiracy to distribute and possess with intent to distribute cocaine and crack

cocaine, from in and around 2017 to in and around May 2019, and in Counts 22, 23, and 24, he is

charged with three counts of distribution and possession with intent to distribute cocaine.




                                                1
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 2 of 11




       In connection with the investigation in this case, New Castle City Police applied for and

obtained a search warrant for Verizon Wireless call detail records of a cell phone associated with

Quantel Searcy. Aff. Prob. Cause, Apr. 17, 2017, Ex. 2 to Mot. Supp., ECF No. 582-2 (also

entered as Ex. 1 at Mot. Hrg. July 14, 2021); Search Warrant, Apr. 7, 2017, Ex. 1 to Mot. Supp.,

ECF No. 582-1. In the Affidavit of Probable Cause, Detective Richard J. Ryhal of the New

Castle City Police Department set forth his general background, experience and training. ECF.

No. 582-2, ¶¶ 1-4. Specific to justification for the search warrant as to Quantel Searcy’s cell

phone, Detective Ryhal stated as follows:

           6. On 09 February 2017, your affiant along with Lawrence County District
       Attorney’s Office Drug Task Force completed a controlled purchase of 14.7
       grams of cocaine from Quantel SEARCY utilizing a confidential informant CI . . .
       . A consensually recorded phone call was placed by the CI to Quantel SEARCY
       at 724-856-5165 to set up the controlled purchase. The CI has purchased cocaine
       from SEARCY four to five times over the last two month period. The CI last
       purchased a half of an ounce of cocaine for seven hundred dollars from SEARCY
       approximately three weeks prior.

           7. Your affiant has also utilized the CI in additional ongoing investigations
       and provided information in the past that has proven to be true, correct,
       corroborated by your affiant, and led to successful prosecutions. The CI’s name,
       date of birth, social security number, and current whereabouts are known to your
       affiant. The CI wished to remain anonymous for his/her safety and fear of
       reprisals against his/her self, family, and or property.

          8. Your affiant through this investigation queried phone number 724-856-
       5165 and found it to be a phone number from Verizon Wireless assigned to
       Quantel SEARCY.

           9. Based on the above stated probable cause combined with the totality of the
       circumstances, your affiant believes that this telephone bearing phone number
       724-856-5165 is being used to commit violations of the Drug Device and
       Cosmetic Act, and would request that a sealed search warrant be issued for the
       call detail records from Verizon Wireless.

ECF No. 582-2, ¶¶ 6-9. The search warrant authorized law enforcement to obtain the following

information from Verizon Wireless:



                                                2
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 3 of 11




       Subscriber Information, Call Detail Records, Tolls, Bill Copies, Payment History,
       and Copy of Service Application from telephone bearing phone number 724-856-
       5165 from September 7, 2016 to April 7, 2017.

ECF No. 582-1. In Response to the Search Warrant, Verizon Wireless provided the requested

information for the cell phone dating from September 7, 2016 to April 7, 2017. In addition,

Verizon Wireless voluntarily provided Cell Site Location Information (CSLI) for the applicable

seven-month time period. Such CSLI was not sought or requested by the Government.

II.    Discussion

       Mr. Searcy first argues that the Affidavit of Probable Cause is insufficient because it

includes no information on which a magistrate judge evaluating the Affidavit could determine

that there is link between drug dealers and the abstract use of cell phones. Next, he argues that

the Affidavit of Probable Cause is insufficient because it includes the misleading suggestion that

Quantel Searcy physically delivered the drugs to the CI on February 9, 2017, when he did not.

He also argues that the sole paragraph referencing the February 9, 2017 drug transaction is

demonstrably inaccurate and misleading as to the time frame of the alleged illegal drug activity.

       To the extent that the Search Warrant is deemed valid, Mr. Searcy argues that the scope

of the search warrant should be narrowly limited to seizure of information related to the February

9, 2017 transaction identified in the Affidavit. In this regard, he argues that the Search Warrant

is overbroad in requesting information spanning five-months before, and two months after, the

February 9, 2017 transaction. Finally, with respect to the CSLI, Mr. Searcy correctly asserts that

he has a reasonable expectation of privacy in such information, and therefore, requests that all

CSLI should be suppressed. Carpenter v. United States, __ U.S. __, ___ & n. 3, 138 S. Ct. 2206,

2217 & n. 3, 201 L. Ed. 2d 507 (2018) (holding that, for Fourth Amendment purposes, “an

individual maintains a legitimate expectation of privacy in the record of his physical movements



                                                3
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 4 of 11




as captured through CSLI,” and holding “that accessing seven days of CSLI constitutes a Fourth

Amendment search”).

       A.      Nexus between Drug Dealers and Cell Phone Use

       Mr. Searcy argues that the Affidavit of Probable Cause lacks sufficient information to

establish a nexus between drug dealing and the use of a cell phone. The only reference to Mr.

Searcy’s cell phone being used in connection with a drug transaction is on February 9, 2017.

There are no statements to the effect that the affiant has experience, training, or knowledge that

drug dealers commonly use cell phones to conduct drug transactions. In order to establish

probable cause to search Mr. Searcy’s cell phone records for the requested seven-month time

span, Mr. Searcy argues that more information is needed in the Affidavit. The Court agrees with

the Government that a neutral detached magistrate in the exercise of common sense would

understand that drug dealers commonly use cell phones to commit drug transactions.

       B.      Inaccurate and Misleading Statements

       “The Fourth Amendment prohibits the intentional or reckless inclusion of a material false

statement (or omission of material information) in a search-warrant affidavit.” United States v.

Pavulak, 700 F.3d 651, 665 (3d Cir. 2012), citing United States v. Yusuf, 461 F.3d 374, 383–84

(3d Cir. 2006). The inclusion of materially false statements or reckless omissions of material

facts render search warrants invalid under Franks v. Delaware, 438 U.S. 154, 155-56 (1978). A

defendant may be entitled to a Franks hearing if he is able to make a “substantial preliminary

showing” that the affiant knowingly or recklessly omitted facts from the affidavit (or included a

false statement in the affidavit) and is able to demonstrate that the omitted facts (or false

statements) are “necessary to the finding of probable cause.” Pavulak, 700 F.3d at 665, quoting

Yusuf, 461 F.3d at 383–84. In addition to finding that the statements were false or recklessly or



                                                 4
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 5 of 11




knowingly omitted from the affidavit, the court must also determine whether the missing

statements were “material, or necessary, to the finding of probable cause.” Sherwood v.

Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997).

               1.        Physical Delivery of Drugs to the CI

       As a factual matter, the New Castle City Police Investigative Report documenting the

February 9, 2017 transaction states that a third-party, not Quantel Searcy, completed the

transaction by handing the half ounce of cocaine to the CI. Ex. 3, entered at July 13, 2021

hearing, at ¶ 8. The applicable portion of Paragraph 6 of the Affidavit of Probable Cause, dated

April 7, 2017, states:

       6. On 09 February 2017, your affiant along with Lawrence County District
       Attorney’s Office Drug Task Force completed a controlled purchase of 14.7
       grams of cocaine from Quantel SEARCY utilizing a confidential informant CI . . .
       .

ECF No. 582-2 at ¶ 6. Mr. Searcy argues that Paragraph 6 is misleading to the extent it omits the

fact that a third-party completed the drug transaction, leaving the impression that Mr. Searcy

handed the half-ounce of cocaine to the CI. The Court cannot conclude that the statement is

misleading. The statement in the Affidavit of Probable cause accurately states, consistent with

the February 9, 2017 police report, that the officers “completed a controlled purchase of 14.7

grams of cocaine from Quantel SEARCY utilizing a confidential informant CI.” ECF No. 582-2

at ¶ 6. Because there was no inclusion of any false statement or omission of a material fact, no

further analysis is necessary. Mr. Searcy’s argument therefore lacks merit.

               2.        Time Frame of Alleged Drug Transactions

       Mr. Searcy next argues that Paragraph 6 is inaccurate and misleading because, by its

plain terms, it incorrectly informs the evaluating magistrate judge that the CI has purchased

cocaine from Mr. Searcy multiple times in the two months prior to April 7, 2017, with the last


                                               5
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 6 of 11




transaction occurring “three weeks prior” to April 7, 2017. Mr. Searcy argues that the

inaccuracy and misleading nature of the statement is demonstrated by comparing it with nearly

identical language included in the February 9, 2017 police report documenting the transaction.

In that report, the SYNOPSIS section states:

       A controlled purchase of cocaine utilizing CI . . . from “QDIDDY” (“QDIDDY”
       is known to the CI and detectives though investigations as QUANTEL SEARCY)
       at an unknown location in New Castle, Lawrence County, Pennsylvania. The CI
       has purchased cocaine from Quantel four to five times over the last two month
       period. The CI last purchased a half of an ounce of cocaine for seven hundred
       dollars from Quantel approximately three weeks prior to the aforementioned date
       (02/09/2017).

Ex. 3, at 1 (SYNOPSIS). The Court has already dealt with this issue in a slightly different

context in resolving Mr. Searcy’s Motion to Suppress Evidence Obtained from Mobile Tracking

Device. Op. and Order, at 2-5, May 13, 2021, ECF No. 667. There, the same or similar

language was also used in an Affidavit of Probable Cause dated May 7, 2017. ECF No. 851-1, at

¶ 21. The Government conceded that the language used in both the May 7, 2019 Affidavit and in

Paragraph 6 of the April 7, 2017 Affidavit was inaccurate. ECF No. 667, at 2 (referring to the

May 11, 2021 motion hearing). Relevant to the April 7, 2017 Affidavit, the Court stated in its

prior Opinion that the “statement included in the February 7, 2017 Police Report is not being

challenged as inaccurate as of February 7, 2017, but the same statement included in the May and

April 2017 Affidavits is conceded to be inaccurate.” ECF No. 667, at 3. As noted in the

Opinion, the “inaccurate statements [] appear to have been innocently carried over from the

February 7, 2017 Police Report to the April 7, 2017 Affidavit, and then again to the May 7, 2017

Affidavit.” Id.




                                               6
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 7 of 11




       Having determined that the statements in the April 7, 2017 Affidavit are inaccurate, the

question for the Court is whether a reasonable person (the affiant) would know that, in an

affidavit seeking to obtain a search warrant for cell phone records from September 7, 2017

through April 7, 2017, that the judge evaluating the affidavit would want to know whether the

most recent time the CI engaged in a drug transaction with the target was three weeks prior to

April 7, 2017, or in fact, that the most recent drug transaction actually occurred two months

earlier on February 9, 2017. The same question applies to whether the judge evaluating the

affidavit would want to know that four to five drug transactions between the CI and Mr. Searcy

occurred between February and April 2017, or that the four to five transactions actually occurred

between December 2016 and January 2017. As in the prior Opinion, the Court concludes that a

reasonable person would know that a judge reviewing an affidavit in support of an application

for a search warrant would want to be told accurate information as to when a CI engaged in drug

transactions with an alleged drug trafficker. In addition, the Court finds that the affiant here had

obvious reasons to doubt the truth of the inaccurate statement. Therefore, the Court will consider

whether the inclusion of the inaccurate information and the omission of the factual information

was material or necessary to the finding of probable cause.

       The materiality of omissions and false statements is determined by “excis[ing] the

offending inaccuracies and insert[ing] the facts recklessly omitted, and then determine whether

or not the ‘corrected’ warrant affidavit would establish probable cause.” Wilson, 212 F.3d at

789, citing Sherwood, 113 F.3d at 399. The excision and insertion in this case concern the same

facts as to when the drug transactions occurred. Thus, to correct the Affidavit, the inaccurate

information in Paragraph 6 is omitted and replaced with accurate information. The corrected

Affidavit statement, with insertions in bold, is as follows:



                                                 7
         Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 8 of 11




        6. On 09 February 2017, your affiant along with Lawrence County District
        Attorney’s Office Drug Task Force completed a controlled purchase of 14.7
        grams of cocaine from Quantel SEARCY utilizing a confidential informant CI . . .
        . A consensually recorded phone call was placed by the CI to Quantel SEARCY
        at 724-856-5165 to set up the controlled purchase. The CI has purchased cocaine
        from SEARCY four to five times in December 2016 and January 2017 over the
        last two month period. The CI last purchased a half of an ounce of cocaine for
        seven hundred dollars from SEARCY approximately three weeks prior to
        February 9, 2017, or on or about January 17, 2017.

The corrected Affidavit accurately informs the evaluating judge that the CI’s prior four to five

drug transactions with Quantel Searcy occurred in December 2016 and January 2017, with the

last transaction occurring on or about January 17, 2017. This information is important to the

evaluating judge as the corrected Affidavit informs the judge that the drug transactions were not

recent, having occurred no later than February 9, 2017. Furthermore, the accurate information

raises the possibility that an evaluating judge would consider whether the information was too

dated to affect probable cause. Having considered the question, the Court concludes that the

corrected Affidavit does establish sufficient probable cause for issuance of the search warrant in

this case.

        The Court finds that a neutral detached judge reviewing the corrected Affidavit in a

commonsense manner and considering all the circumstances would conclude that probable cause

had been established. The corrected Affidavit accurately informs a judge that on February 9,

2017, the CI had completed an undercover drug buy coordinated with Quantel Searcy and that

the CI had engaged in four to five prior drug transactions with Quantel Searcy over a two-to

three-month time period. In addition, the judge would further know that the affiant had used the

CI in other investigations, the CI had provided truthful information in said investigations as was

corroborated by the affiant, and that the CI’s prior information had led to successful

prosecutions. Finally, the information, regarding the nature of the investigation, as reflected in



                                                8
        Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 9 of 11




the corrected Affidavit, provides a sufficient and reasonable basis for an evaluating judge to

believe that the investigation of Mr. Searcy was active as of April 7, 2017. Said information

resolves any question of staleness. Therefore, the Court finds that the inclusion of the CI’s

inaccurate statement and the omission of an accurate statement does not eliminate probable

cause; therefore, the inaccuracy was not material to the finding of probable cause.

       C.      Reasonableness of the Time Frame of the Search Warrant

       The search warrant was authorized to search and seize seven months of cell phone

information dating from September 7, 2016 through April 7, 2017. Mr. Searcy argues that this

request is overbroad, and that the search warrant should be narrowly limited to cell phone

information related only to the February 9, 2017 transaction identified in the Affidavit. Except

for CSLI, however, Mr. Searcy “‘has no legitimate expectation of privacy in information he

voluntarily turns over to third parties’” and therefore “‘assume[s] the risk’” that the company’s

records “‘would be divulged to police.’” Carpenter, ___ U.S. at ___, 138 S. Ct. at 2216 (quoting

Smith v. Maryland, 442 U.S. 735, 743-44, 745 (1979). Therefore, Mr. Searcy lacks standing to

assert a Fourth Amendment challenge to the scope of the seizure of his cell phone records.

United States v. Bowers, No. CR 18-292, 2021 WL 2875504, at *2 (W.D. Pa. July 8, 2021)

(quoting United States v. Brewer, 708 Fed. App’x. 96, 99 (3d Cir. 2017) (“A search does not

occur for Fourth Amendment purposes unless the individual challenging the search ‘manifested a

subjective expectation of privacy’ in the object searched, and society recognizes that expectation

as reasonable”). Thus, the question of whether the request for seven-months of cell phone

information was unreasonable is moot.




                                                9
       Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 10 of 11




       D.      Protected Cell Site Location Information

       The United States Supreme Court has held that for Fourth Amendment purposes “an

individual maintains a legitimate expectation of privacy in the record of his physical movements

as captured through CSLI.” Carpenter, __ U.S. at ___, 138 S. Ct. at 2217. However, the CSLI

information the Government received in this case is not subject to suppression. Verizon

Wireless voluntarily provided Mr. Searcy’s CSLI to the Government. United States v. Jacobsen,

466 U.S. 109, 115 (1984) (invasion of person’s privacy interest, whether accidental or deliberate,

whether reasonable or unreasonable, “did not violate the Fourth Amendment because of [its]

private character”). The Supreme Court has “‘held repeatedly that the Fourth Amendment does

not prohibit the obtaining of information revealed to a third party and conveyed by [it] to

Government authorities, even if the information is revealed on the assumption that it will be used

only for a limited purpose and the confidence placed in a third party will not be betrayed.’” Id.

at 117 (quoting United States v. Miller, 425 U.S. 435, 443 (1976). In addition, the Fourth

Amendment is not implicated where the Government did not engage in misconduct or unlawfully

exceed the scope of the search warrant in obtaining protected information. Jacobsen, 466 U.S. at

117-18. Presently, the Government did not request or seek a search warrant for the CSLI for Mr.

Searcy either directly or through the service of the search warrant. The provider voluntarily

delivered the CSLI without any exercise of authority by or on behalf of the Government.

Therefore, no Fourth Amendment violation occurred. Accordingly, Mr. Searcy’s Motion to

Suppress CSLI information will be denied.




                                               10
       Case 2:19-cr-00135-MJH Document 748 Filed 08/16/21 Page 11 of 11




II.    Conclusion

       In summary, and for the reasons stated above, Quantel Searcy’s Motion to Suppress

Evidence obtained in relation to a search warrant for call detail records of a Verizon Wireless

cellphone (ECF No. 582) is DENIED.



IT IS SO ORDERED:



Dated: August 16, 2021                               __________________  _ _________
                                                     _________________________
                                                     Marilyn JJ. Ho
                                                                 H  rann
                                                                 Horan
                                                     United States District Court Judge




                                                11
